DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed on 9/30/2021, with respect to 35 USC 103 rejection of claims 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the specific examples of features claimed in claims 1-4 and 7, does not reasonably provide enablement for “environmental information” and “detected information,” as a feature or any other feature related to “environmental/detected information” not listed. For example, environmental/detected information could include a broad range of data such as outside temperature, weather, cabin climate, the habitats of animals and plants, emissions, radiation, . The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
Wands factors applied: the claims are claimed broadly capturing both disclosed and non-disclosed matter in the electrical/computer arts for vehicle controls, vehicle controls is an evolving art incorporating more inputs and reactions than previously demanded by the art. Here a programmer is has a high level of skill, programing is predictable yet the effects on the other vehicle systems may be unpredictable for a programmer. It is unknown if there are working examples. Here the inventor provides only a broad generalization of the vehicle control implementation, a high quality of experimentation is needed, and creating a program from scratch requires experimentation to balance out the vehicle dynamics and other parameters.	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The phrase "on an opposite side" in claims 1 and 7 is a relative phrase which renders the claim indefinite.  The term "opposite" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayakawa (US20100318263A1).
Regarding claim 1, Hayakawa teaches a vehicle control device comprising: an external sensor configured to acquire environmental information around a host vehicle (see Paragraph 0034 for the imaging unit 13 that is used to sense the position of the vehicle in a travel lane. The imaging unit 13 is configured, for example, with a monocular camera composed of a CCD (Charge Coupled Device) camera. The imaging unit is a lane detection device that detects the lane characteristics, including the lane dividing line, curvature, etc.; see Paragraph 0039 for the vehicle that is also provided with radar devices 24L/R. Radar devices 24L/R are sensors for sensing obstacles on the left and right sides, respectively, of the vehicle); 
and an electronic control unit configured to: control the host vehicle so that the host vehicle travels along a target travel trajectory (see Paragraph 0006 for controls the vehicle to apply a yaw moment to the vehicle in a direction to prevent the vehicle from coming too close to the obstacle when the predicted future position of the vehicle is closer to the obstacle in the lane width direction than a control start position that is a preset prescribed lateral position in the lane width direction); 
detect an adjacent preceding vehicle that is traveling in a first adjacent lane which is a lane adjacent to a lane in which the host vehicle is traveling, based on detected information provided by the see Paragraph 0053 for the braking/drive controller 8 acquires whether or not an obstacle SM is present on the left and/or right sides of the vehicle MM based on signals from the left and right radar devices 24L/R); 
acquire environmental information on at least one of a road side and a second adjacent lane, which is another lane, different from the lane in which the host vehicle is traveling and the first adjacent lane, the second adjacent lane being disposed on an opposite side, in a width direction, of the first adjacent lane than the lane in which the host vehicle is traveling, the acquiring of the environmental information being based on the detected information provided by the external sensor (see Paragraph 0035 for the imaging unit 13 photographs the area in front of the vehicle. Then the imaging unit 13 performs image processing for the image photographed in front of the vehicle, senses the lane dividing lines (lane markers), and senses the travel lane based on the lines that are sensed);
and generate the target travel trajectory of the host vehicle so as to move the host vehicle away from the adjacent preceding vehicle in the width direction, within the lane in which the host vehicle is traveling, based on the environmental information, wherein the environmental information includes information on whether there is another preceding vehicle in the second adjacent lane (see Paragraph 0045-46 for the control start determiner 8B decides whether to start the control after an obstacle is sensed on one side of the vehicle by determining whether the future position of the vehicle (future lateral position) will reach a control start position, which is a prescribed position in the vehicle lateral direction, or will be positioned closer to the obstacle than the control start position...The braking/drive force controller 8 calculates a yaw moment Ms to control the vehicle in order to prevent it from coming too close to an obstacle when the control start determiner 8B senses a control start; see also Paragraph 0160 for the control of imparting a yaw moment to the vehicle in a direction to avoid coming too close to an obstacle is adjusted according to the vehicle position within the lane when a state occurs in which an obstacle is sensed after not being sensed), 
further configured to determine whether the second adjacent lane has the another preceding vehicle therein, wherein the electronic control unit is further configured to, upon a determination that the another preceding vehicle is in the second adjacent lane, generate the target travel trajectory of the host vehicle such that the target travel trajectory of the host vehicle is disposed a first distance away from the adjacent preceding vehicle in the width direction, and upon a determination that the second adjacent lane does not have the another preceding vehicle therein, generate the target travel trajectory of the host vehicle such that the target travel trajectory of the host vehicle is disposed a second distance away from the adjacent preceding vehicle in the width direction, the first distance being greater than the second distance (see Paragraph 0076 for the determination threshold value is used to determine whether to start the avoidance control for a side obstacle SM, and is analogous to the control start position (lateral position in the lane width direction) described above; see Paragraph 0148-0149 and as shown in FIG. 14, assume that vehicle MM avoids a large vehicle BM traveling in an adjacent lane and moves closer to the white line on the opposite side away from said large vehicle BM. Subsequently, a state occurs in which the adjacent vehicle SM is sensed in the adjacent lane on the opposite side from where large vehicle BM is traveling after not being previously sensed. In this case, the control start position β positioned on the outside by δyc from the vehicle position will be positioned closer to the outside of the lane than control start position α. That is, the corrected obstacle distance X2obst_h will be larger than the reference obstacle distance X2obst_0).
Regarding claim 2, Hayakawa teaches the vehicle control device according to claim 1, wherein: the electronic control unit is configured to acquire a center trajectory along a center in the width direction of the lane in which the host vehicle is traveling (see Paragraph 0159 for when an obstacle is first sensed, the vehicle control means compares when the vehicle travel position is closer to the edge of the lane than the center of the travel lane in which the vehicle is traveling and is in a position closer to an obstacle in the lane width direction than a prescribed lateral position closer to the center of the travel lane than the control start position, and when the vehicle is traveling closer to the opposite side from said obstacle than a prescribed lateral position; see also Paragraph 0045 for the control start determiner (decision device) 8B will delay the decision to start the control if the current position of the vehicle is closer to the obstacle side of the lane than the center of the lane, or if the vehicle is traveling away from the obstacle. These are just a few examples wherein Hayakawa teaches the center trajectory along a center in the width direction of the lane. Lane width direction is also referred to as a lateral direction); 
and the electronic control unit is configured to generate the target travel trajectory of the host vehicle by correcting the center trajectory based on the environmental information (see Paragraph 0160 for in this way, the control of imparting a yaw moment to the vehicle in a direction to avoid coming too close to an obstacle is adjusted according to the vehicle position within the lane when a state occurs in which an obstacle is sensed after not being sensed).  
Regarding claim 3, Hayakawa teaches the vehicle control device according to claim 1, wherein: the electronic control unit is configured to predict a lateral position of the adjacent preceding vehicle when the adjacent preceding vehicle passes the host vehicle based on the environmental information (see Paragraph 0176 for when an obstacle to the side of the vehicle is sensed, the future position of the vehicle after a prescribed time is predicted. When the predicted vehicle future position is at a position closer to the obstacle, in the lane width direction, than the control start position, which is a prescribed lateral position in the lane width direction, the vehicle is controlled so that a yaw moment to prevent coming too close to the obstacle is imparted to the vehicle; see also Paragraph 0078-0081 here, an X-Y coordinate system is used, where the Y-axis is the direction along the travel path (longitudinal direction) and the X-axis is the direction perpendicular to the travel path, that is, the lane width direction (lateral direction). Obstacle distance X2obst is set on the X-axis coordinate. Note that obstacle distance X2obst will be 0 for a position where an imaginary object is present at the white line position, and becomes a positive value when on the outside of the white line with respect to vehicle MM and a negative value when inside of the white line with respect to vehicle MM...First, at step S801, the braking/drive force controller 8 determines whether an obstacle (such as vehicle SM) is present in a preset area. The area may be the same as the obstacle sensing range described above, or the range may be broadened somewhat. The obstacle could also be determined to be present not only simply by its intersection with the preset area but also when the relative speed is considered and it is predicted that the obstacle will come into the preset area after a prescribed time; see also Paragraph 0064 for forward fixed time Tt is a predetermined time for determining a threshold value used to predict a condition in which the driver will come near a future obstacle SM. That is, forward fixed time Tt is used to determine a future position as described below. Forward fixed time Tt is set to 1 sec); 
and the electronic control unit is configured to generate the target travel trajectory of the host vehicle based on the predicted lateral position of the adjacent preceding vehicle (see Paragraph 0087 for the correction amount calculating map, as shown in FIG. 6, uses the correction amount δyc for the vertical axis and the lateral speed of the vehicle relative to the white line for the horizontal axis. Here, the faster the lateral speed is, the higher the possibility of a condition where an obstacle will be approached. Therefore, the correction amount δyc is set smaller; see also Paragraph 0069 for the braking/drive controller 8 calculates the predicted future vehicle position ΔXb in the lateral direction relative to the current travel path position when reaching the forward fixed time Tt based on Formula (6) below. The predicted future vehicle position ΔXb is also used to determine whether or not to allow the vehicle to leave the travel path and to change lanes. That is, the vehicle prediction position ΔXb as calculated below is used to determine whether to start the avoidance control for an obstacle SM).  
see Paragraph 0049 for the braking/drive force controller 8 reads various types of data from each of the sensors, controllers or control devices. Specifically, it acquires the individual wheel speeds Vwi, steering angle δ, master cylinder fluid pressure Pm and a direction switch signal); 
and the electronic control unit is configured to predict the lateral position based on the type (see Paragraph 0053 for when sensors with higher sensing precision are used, the position and the speed of the side obstacle SM relative to the vehicle MM are also acquired).  
Regarding claim 5, Hayakawa teaches the vehicle control device according to claim 3, wherein the electronic control unit is configured to: upon a determination that a width interval between the predicted lateral position of the adjacent preceding vehicle and the target travel trajectory is equal to or less than a predetermined value, determine that the target travel trajectory needs to be corrected (see Paragraph 0069 for the braking/drive controller 8 calculates the predicted future vehicle position ΔXb in the lateral direction relative to the current travel path position when reaching the forward fixed time Tt based on Formula (6) below. The predicted future vehicle position ΔXb is also used to determine whether or not to allow the vehicle to leave the travel path and to change lanes. That is, the vehicle prediction position ΔXb as calculated below is used to determine whether to start the avoidance control for an obstacle SM; see also Paragraph 0076 for the braking/drive force controller 8 sets a determination threshold value to start the control. The determination threshold value is used to determine whether to start the avoidance control for a side obstacle SM, and is analogous to the control start position (lateral position in the lane width direction) described above; see also Paragraph 0104 for Note that when lateral relative distance ΔO between vehicle MM and obstacle SM is used as the determination threshold value to start the control, a decision to start the control is made when the formula below is satisfied: ΔXb≧ΔO.); 
see Paragraph 0097 for That is, between the position that is the corrected obstacle distance X2obst_h and the position that is the reference obstacle distance XS2obst_0, the position farther away from the vehicle is selected as the control start position. Thus when the distance of the vehicle from the white line is smaller than a prescribed distance |δyc+X2obst_0|, that is, when the vehicle is positioned closer to the lane edge than a prescribed lateral position at which the distance from the white line is |δyc+X2obst_0|, the obstacle distance X2obst is revised to corrected obstacle distance X2obst_h from reference obstacle distance X2obst_0).
Regarding claim 6, Hayakawa teaches the vehicle control device according to claim 3, wherein the electronic control unit is configured to correct the target travel trajectory so that an inflection point of the target travel trajectory is at a position closer to a current position of the host vehicle than a reference position, upon a determination that a width interval between the predicted lateral position of the adjacent preceding vehicle and the target travel trajectory is equal to or less than a predetermined value (see Paragraph 0045-46 for in the event an obstacle becomes sensed after a cycle when an obstacle was not sensed, the control start determiner (decision device) 8B will delay the decision to start the control if the current position of the vehicle is closer to the obstacle side of the lane than the center of the lane, or if the vehicle is traveling away from the obstacle...The braking/drive force controller 8 calculates a yaw moment Ms to control the vehicle in order to prevent it from coming too close to an obstacle when the control start determiner 8B senses a control start; see also Paragraph 0099 it is also possible to use a predetermined threshold value Xthresh as the determination value to start the control. Threshold value Xthresh sets how far the future position of the vehicle is from the current vehicle position beforehand. In this case, too, a corrected value Xthresh_h can be provided and applied the same way as with the correction for X2obst described above; see also Figure 3; the correction/avoidance control corresponds to applicant's "inflection point" of the target travel trajectory).
Regarding claim 7, see the corresponding limitations of claim 1. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jammoussi (US20170316684A1) teaches a computer can receive, from a vehicle sensor, data about a plurality of second vehicles, define two or more vehicle clusters based on location data of second vehicles, each cluster including two or more of the second vehicles determined to be traveling in a same lane, identify two or more lane boundaries according to clusters, and use lane boundaries to generate a lane map.
Ziegler (US20200172108A1) teaches a control system is suitable for use in a motor vehicle and is configured and intended for using information concerning objects and/or driving-related information about another motor vehicle in order to distinguish real objects in the surroundings of the motor vehicle from erroneously detected objects, based on surroundings data that are obtained from at least one surroundings sensor situated on the motor vehicle and provided to the control system. Based on these surroundings data, an object in the surroundings of the motor vehicle is detected, and a distance and/or a relative speed and/or an angle between the motor vehicle and the object are/is determined. The object is then classified as an actually existing object or as an erroneously detected object, based on the determined distance and/or based on the determined relative speed and/or based on the determined angle.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH YANG/Examiner, Art Unit 3665                                                                                                                                                                                                        
/FREDERICK M BRUSHABER/Primary Examiner, Art Unit 3665